I concurred in the prevailing opinion filed in this case. Since the reargument of the case in connection with the Santaquin Case and upon re-examination and further consideration thereof, and especially of the citations of the additional authorities repudiating the limitation of the special fund doctrine imposed in the Ogden City Case, I am now persuaded that a rehearing in that case ought to have been granted and the alternative writ theretofore issued dismissed.
I have arrived at such conclusion on the ground that, if the bonds are issued, they are not obligations of the city as a corporate entity, nor a lien on the waterworks system or on any other property of the city. No tax can be levied to pay either the bonds or the interest thereon. Such bonds and interest must be paid out of the net income from the operation of the plant. If such obligation cannot be discharged in that manner, then it cannot be discharged at all so far as the municipality is concerned. No power is imposed upon the city to discharge the obligation by the levy of taxes, or a resort to any funds or revenues of the city except the income from the net proceeds derived from the operation of the plant. If, therefore, the city cannot be coerced or required to pay the obligation, it, according to the manifest weight of authority, is not a debt falling within the provisions of sections 3 and 4 of article 14 of our Constitution.
I entertain the same views in respect of the Santaquin Case.
I therefore think the alternative writs in both cases should be dismissed. *Page 321